[Cite as Dayton v. Stewart, 2021-Ohio-3518.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 CITY OF DAYTON                                     :
                                                    :
         Plaintiff-Appellant                        :   Appellate Case No. 29056
                                                    :
 v.                                                 :   Trial Court Case No. 2020-CRB-3184
                                                    :
 OSCAR H. STEWART                                   :   (Criminal Appeal from Municipal Court)
                                                    :
         Defendant-Appellee                         :
                                                    :

                                               ...........

                                               OPINION

                            Rendered on the 1st day of October, 2021.

                                               ...........

AMY B. MUSTO, Atty. Reg. No. 0071514, Assistant Prosecuting Attorney, City of Dayton
Prosecutor’s Office, 335 West Third Street, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellant

CHRISTIE M. BEBO, Atty. Reg. No. 0087294, Assistant Public Defender, 117 South Main
Street, Suite 400, Dayton, Ohio 45422
       Attorney for Defendant-Appellee

                                               .............




TUCKER, P.J.
                                                                                          -2-


       {¶ 1} Pursuant to R.C. 2945.67(A), the City of Dayton appeals from a

determination by the Dayton Municipal Court that tree stumps and tree limbs deposited

by the defendant-appellee Oscar H. Stewart on property he did not own or have the right

to use did not constitute littering as defined in R.C. 3767.32.



                             I.      Facts and Procedural History

       {¶ 2} In July 2020, Stewart dumped tree trunks on property he did not own. He

admitted the act to law enforcement and, on October 13, 2020, he was charged by

criminal complaint with one misdemeanor count of littering in violation of R.C. 3767.32(A).

       {¶ 3} A hearing was conducted on November 3, 2020, at which time Stewart

entered a plea of no contest. Defense counsel then asked the court to enter a finding of

not guilty. In support, counsel argued that tree branches and tree trunks were not items

included in the statutory definition of litter as set forth in R.C. 3767.32(D)(1). The trial

court agreed and subsequently entered a document which appears to state, “Pled no

contest. Found not guilty.” The document did not have a time-stamp or otherwise

demonstrate that it was journalized.

       {¶ 4} The City filed a notice of appeal and a motion for leave to appeal.           In

February 2021, we dismissed the appeal for lack of a final appealable order. On March

4, 2021, the municipal court entered a final appealable judgment entry which indicated

that Stewart had entered a plea of no contest and had been found not guilty. The

judgment did not set forth findings of fact or conclusions of law regarding the basis for the

verdict.

       {¶ 5} The City filed a timely notice of appeal concurrently with a motion for leave
                                                                                          -3-


to appeal, in accord with App.R. 5. Stewart filed a motion to dismiss the appeal in which

he argued that the City had failed to comply with all of the requirements for a discretionary

appeal as set forth in App.R. 5(C). We overruled Stewart’s motion by entry dated May

14, 2021. That decision stated, in relevant part:

              * * * Stewart argues that the State’s motion does not attach affidavits

       or parts of the record, and does not contain a brief or memorandum in

       support.

              The State’s motion for leave here is not lengthy. However, it does

       adequately set out the claimed error by the trial court and shows the

       probability that the claimed error occurred. The motion says:

              Now comes the Plaintiff-Appellant, City of Dayton, and moves for

          leave to appeal the Judgment Entry and Final Appealable Order

          entered on November 2, 2020, by the Dayton Municipal Court finding

          the Defendant-Appellee not guilty of Restrictions on Depositing

          Litter, pursuant to R.C. 3767.32(A), and specifically that tree stumps,

          branches and other yard waste is not “litter”.

              Attached is a copy of the Trial Court’s Judgment Entry and Final

          Appealable Order in which the Trial Court finds the defendant not

          guilty.

              In the transcript, to be filed later, the court finds that tree stumps,

          branches and other yard waste is not “litter”. The State contends that

          “litter” includes tree stumps, branches and other yard waste. The

          State suggests that these items are included in the definition of
                                                                                   -4-


   “litter'” as defined by R.C 3767.32.

Although minimal, we find that the State’s argument here satisfies the

requirements of App.R. 5(C) under the circumstances of the case. The

issue does not appear to be particularly complicated. As this court noted

when dismissing the State’s previous appeal, the finding concerning litter

“is not journalized in any detail in an order of the municipal court.” The trial

court’s determination that Stewart is not guilty is journalized in the March 4

Order, which was provided by the State with its concurrently-filed Criminal

Docket Statement.      Moreover, the State’s argument, although minimal,

does set out a straightforward argument that the trial court found Stewart

not guilty of Restrictions on Depositing Litter because tree stumps,

branches, and yard waste are not litter. We conclude that the State’s

motion, under the circumstances here, invokes our jurisdiction to review the

appeal. We observe that these substantive requirements appear to be

designed to help a court of appeals decide whether to accept an appeal,

and that deficiencies in the substance of the State’s argument should

undercut the merits of State’s motion, rather than this court’s jurisdiction,

provided that the motion and notice of appeal are properly filed pursuant to

rule.

        We also note that Stewart has not pointed to any case law where the

quality or length of the argument in the motion for leave, or the absence of

a transcript in support of it prevents a court of appeals from reviewing an

appeal.    The omissions in the cases cited by Stewart concern the
                                                                                             -5-


       mechanics of filing the notice of appeal and the motion, which are not

       present here. See, e.g., State v. Weaver, 119 Ohio App.3d 494, 496, 695

       N.E.2d 821 (2d Dist.1997) (the motion for leave was filed in the wrong court

       and didn’t contain attachments, and the required copy of the notice of

       appeal was never filed in the court of appeals); State v. Leary, 47 Ohio

       App.2d 1, 6-7, 351 N.E.2d 793 (3rd Dist.1975) (request for leave was made

       in the notice of appeal, which was not filed in the court of appeals, and no

       claimed errors were described, or affidavits/record or brief attached). This

       case is distinguishable.

Decision & Entry (May 14, 2021), ¶ 5-7.

       {¶ 6} Based upon the above-stated reasoning, we overruled the motion to dismiss.

       {¶ 7} We now consider the City’s argument on appeal.



                                           II.    Analysis

       {¶ 8} The City raises the following assignment of error:

       THE TRIAL COURT ERRORED [SIC] WHEN IT FOUND THAT THE

       DEFINITION OF “LITTER” DOES NOT INCLUDE TREE STUMPS,

       BRANCHES AND YARD WASTE

       {¶ 9} In its sole assignment of error, the City asserts that the trial court erred in its

determination that tree stumps and tree branches do not constitute litter as contemplated

by the definition of litter set forth in R.C. 3767.32(D)(1).

       {¶ 10} At the outset, we note that in his brief on the merits, Stewart continues to

assert that the State has failed to invoke our appellate jurisdiction, despite our order
                                                                                         -6-


granting leave to appeal.    Thus, before addressing the City’s argument, we turn to

Stewart’s renewed claim that we should have dismissed the City’s appeal due to its failure

to comply with the requirements of App.R. 5(C).

      {¶ 11} Section 3 of Article IV of the Ohio Constitution confers upon courts of

appeals “such jurisdiction as may be provided by law to review and affirm, modify, or

reverse judgments or final orders of the courts of record inferior to the Court of Appeals

within the district * * *.” Because this clause confers jurisdiction upon appellate courts

only “as may be provided by law,” this provision has been interpreted to mean that the

State has no right of appeal in a criminal matter unless specifically granted such right by

statute. State v. Hughes, 41 Ohio St.2d 208, 210, 324 N.E.2d 731 (1975). “This created

a serious disparity between the rights of the accused, and the right of the accuser, and

tipped the scales of justice too far in favor of the criminal defendant. In order to offset

this imbalance, Ohio adopted R.C. 2945.67 * * *.” State v. Davidson, 17 Ohio St.3d 132,

134, 477 N.E.2d 1141 (1985). This statute provides, in pertinent part:

      A prosecuting attorney, village solicitor, city director of law, or the attorney

      general may appeal as a matter of right any decision of a trial court in a

      criminal case, or any decision of a juvenile court in a delinquency case,

      which decision grants a motion to dismiss all or any part of an indictment,

      complaint, or information, a motion to suppress evidence, or a motion for

      the return of seized property or grants post conviction relief pursuant to

      sections 2953.21 to 2953.24 of the Revised Code, and may appeal by leave

      of the court to which the appeal is taken any other decision, except the final

      verdict, of the trial court in a criminal case or of the juvenile court in a
                                                                                           -7-


       delinquency case.

R.C. 2945.67(A).

       {¶ 12} The statute provides the State with an appeal as of right under four specific

circumstances. The “any other decision” portion of R.C. 2945.67(A) provides a court of

appeals with jurisdiction, and the discretion, to grant the State leave to appeal from a

decision of the trial court on evidentiary issues or “substantive law rulings made in a

criminal case which result in a judgment of acquittal so long as the judgment itself is not

appealed.” State v. Bistricky, 51 Ohio St.3d 157, 555 N.E.2d 644 (1990), syllabus; State

v. Arnett, 22 Ohio St.3d 186, 188, 489 N.E.2d 284 (1986). In other words, we may not

reverse the verdict, but we may review issues which involve an “underlying legal question

[which] is capable of repetition yet evading review.” See State v. Hatfield, 8th Dist.

Cuyahoga No. 95647, 2011-Ohio-6620, ¶ 13.

       {¶ 13} In this case, it is not disputed that the City could not appeal as of right.

Instead, under the facts of this case, the City was required to seek leave of court to file

its appeal.

       {¶ 14} As it pertains to discretionary appeals by the State, “a prosecuting attorney

must satisfy the procedural requirements” set forth in App.R. 5(C). State v. Gillispie, 2d

Dist. Montgomery No. 28766, 2020-Ohio-7032, ¶ 4, citing State v. Jones, 2017-Ohio-

5758, 94 N.E.3d 971, ¶ 5 (2d Dist.). App.R. 5(C) states, in pertinent part:

       When leave is sought by the prosecution from the court of appeals to appeal

       an order of the trial court, a motion for leave to appeal shall be filed with the

       court of appeals within thirty days from the entry of the order sought to be

       appealed (or, if that order is not a final order, within thirty days of the final
                                                                                          -8-


       order into which it merges) and shall set forth the errors that the movant

       claims occurred in the proceedings of the trial court. The motion shall be

       accompanied by affidavits, or by the parts of the record upon which the

       movant relies, to show the probability that the errors claimed did in fact

       occur, and by a brief or memorandum of law in support of the movant's

       claims. Concurrently with the filing of the motion, the movant shall file with

       the clerk of the trial court a notice of appeal in the form prescribed by App.

       R. 3 and file a copy of the notice of appeal in the court of appeals. The

       movant also shall furnish a copy of the motion and a copy of the notice of

       appeal to the clerk of the court of appeals who shall serve the notice of

       appeal and a copy of the motion for leave to appeal upon the attorney for

       the defendant who, within thirty days from the filing of the motion, may file

       affidavits, parts of the record, and brief or memorandum of law to refute the

       claims of the movant.

R.C. 2945.67(A).

       {¶ 15} As stated above, the City timely, and concurrently, filed its notice of appeal

and motion for leave to appeal. However, as Stewart correctly asserts, the City did not

comply with the requirements of App.R. 5(C) because it failed to file an affidavit or portion

of the record showing “the probability that the errors claimed did in fact occur.” The City

also failed to provide a legal memorandum or brief. Stewart argues that strict compliance

is a necessary prerequisite to the exercise of discretionary jurisdiction and that the City’s

failure to strictly comply with the provisions of App.R. 5(C) precludes an exercise of our

jurisdiction.
                                                                                              -9-


       {¶ 16} A review of the case law on the issue of strict compliance reveals that this

court and others have referred to the failure to strictly comply with App.R. 5(C) as

jurisdictional. See, e.g., In re G.W., 2020-Ohio-300, 151 N.E.3d 1043 (2d Dist.); State v.

Weaver, 119 Ohio App.3d 494, 695 N.E.2d 821 (2d Dist.1997); State ex rel. T.L.M. v.

Judges of the First District Court of Appeals, 147 Ohio St.3d 25, 2016-Ohio-1601, 59

N.E.3d 1260; State v. Sanders, 2d Dist. Miami No. 94-CA-48, 1994 WL 698480 (Nov. 25,

1994). However, those cases involved the failure of the State to invoke our jurisdiction

by properly filing a notice of appeal and a motion for leave to appeal.

       {¶ 17} Here, the City properly invoked our jurisdiction by the timely and concurrent

filing of both the notice of appeal and the motion for leave, but it otherwise failed to strictly

comply with the requirements of App.R. 5(C). Thus, the issue is whether this failure

required a dismissal of the appeal.

       {¶ 18} As noted above, R.C. 2945.67(A) creates an exception to the general rule

against the State’s taking an appeal in a criminal case. See Sanders at *1 (“Neither the

state nor any of its political subdivisions originally had the right to appeal decisions in

criminal cases.”); State v. Simmons, 49 Ohio St. 305, 307, 31 N.E. 34 (1892) (“Unless

permitted by statute, the weight of authority in this country is against the right of the

government to bring error in a criminal case.”). Thus, the provisions of that statute and

the accompanying appellate rule should be strictly construed. Our language in In re

G.W. supports this conclusion:

       We also decline to adopt a “sufficient compliance” standard for App.R. 5(C).

       As noted above, “[t]he state is strictly held to the requirements of App.R. 5

       when appealing by leave of court.” (Emphasis added.) T.L.M. at ¶ 12.
                                                                                        -10-


       Strict compliance is required because of the nature of appeals by the State.

       The Supreme Court of Ohio “has long observed that ‘[u]nless permitted by

       statute, the weight of authority in this country is against the right of the

       government to bring error in a criminal case.’ ” State v. Arnett, 22 Ohio

       St.3d 186, 188, 489 N.E.2d 284 (1986) (Celebrezze, C.J., dissenting),

       quoting State v. Simmons, 49 Ohio St. 305, 307, 31 N.E. 34 (1892). R.C.

       2945.67, enacted to permit such appeals under certain circumstances, is

       an exception to that rule. Id. Such exceptions must be strictly construed.

       State v. Powers, 10th Dist. Franklin No. 15AP-422, 2015-Ohio-5124, ¶ 9,

       citing State v. Bassham, 94 Ohio St.3d 269, 271, 762 N.E.2d 963 (2002)

       and State v. Caltrider, 43 Ohio St.2d 157, 331 N.E.2d 710 (1975), paragraph

       one of the syllabus.

                We therefore strictly construe the requirements of App.R. 5(C) and

       will require the State to satisfy each requirement when seeking leave to

       appeal.

Id. at ¶ 8-9.

       {¶ 19} We note that on the date we granted leave to appeal, there was nothing in

the record before us to indicate the trial court had committed error, other than the short

statement in the City’s motion for leave to appeal. Indeed, it is questionable whether the

City’s minimal statement of claimed error was sufficient to demonstrate “the probability

that the errors claimed did in fact occur.” Specifically, the City merely indicated the

municipal court concluded that the tree limbs discarded by Stewart were not litter, and the

City “suggest[ed] that these items are included in” the statutory definition of litter.
                                                                                              -11-


However, the City’s statement did not make clear whether the trial court’s decision was

based upon an erroneous statutory interpretation, a finding of fact, or both. Thus, there

was no true basis for a determination of whether the issue the City sought to appeal

constituted reviewable error under R.C. 2945.67, hence the requirement of an affidavit or

portion of the record demonstrating the error.

       {¶ 20} Arguably, we improvidently exercised our discretion by granting the City

leave to appeal in this case. However, because we do have jurisdiction and we did

exercise our discretion, we will proceed to determine the merits of the City’s argument.1

This ruling is limited to this case and will not be extended to future cases in which the

State or one of its subdivisions fails to strictly comply with App.R. 5(C) in its entirety.

       {¶ 21} The City asserts that the trial court erroneously determined that tree

branches and stumps do not fall within the statutory definition of litter.2

       {¶ 22} R.C. 3767.32(A) states that, with certain exceptions not applicable here,

“[n]o person, regardless of intent, shall deposit litter or cause litter to be deposited on any

public property, on private property not owned by the person, or in or on waters of the

state.” As defined by the statute, “ ‘[l]itter’ means garbage, trash, waste, rubbish, ashes,

cans, bottles, wire, paper, cartons, boxes, automobile parts, furniture, glass, auxiliary

containers, or anything else of an unsightly or unsanitary nature.” R.C. 3767.32(D)(1).

       {¶ 23} During the plea hearing, defense counsel argued that the statutory definition


1
 We note this will have no effect upon the judgment of acquittal entered by the trial court
as jeopardy has attached, thus preventing any further action against Stewart in this case.
See State v. Hatfield, 8th Dist. Cuyahoga No. 95647, 2011-Ohio-6620, ¶ 13.

2
  The City has attached numerous documents to its appellate brief which are not part of
the record before us. Thus, we decline to review the documents and admonish the City
to comply with the Appellate Rules regarding the content of an appellate brief.
                                                                                              -12-


of litter does not include tree limbs and trunks. The court stated: “in light of the fact that

the legislature laid out a laundry list of items that they considered to be a definition of litter

but did not [include] wood or any wood product[,] the court does not have enough

definition to find that that is litter.” Tr. p. 18.

       {¶ 24} The interpretation of a statute is a question of law, which we review de novo.

State v. Vanzandt, 142 Ohio St.3d 223, 2015-Ohio-236, 28 N.E.3d 1267, ¶ 6. When

interpreting a statute, the primary concern “is to ascertain and give effect to the intention

of the General Assembly.” Id. at ¶ 7. Legislative intent is largely determined “from the

plain language of a statute.” Id. “ ‘If the meaning of the statute is unambiguous and

definite, it must be applied as written and no further interpretation is necessary.’ An

unambiguous statute must be applied by giving effect to all of its language, without adding

or deleting any words chosen by the General Assembly.” (Citation omitted.) Id., quoting

State ex rel. Savarese v. Buckeye Local School Dist. Bd. of Edn., 74 Ohio St.3d 543, 545,

660 N.E.2d 463 (1996).

       {¶ 25} The statute defines litter with words such as “trash,” “waste,” “rubbish,”

“garbage” and “refuse.” However, none of those words are defined within the statute.

When words are not statutorily defined, we look to their common definition or usage.

State v. Isreal, 86 Ohio App.3d 696, 699, 621 N.E.2d 793 (12th Dist.1993); R.C. 1.42.

       {¶ 26} “Trash” is defined, in part, as “debris from pruning or processing plant

material.”   Webster’s Ninth New Collegiate Dictionary, 1256 (1988).               “Rubbish” is

defined as both “trash” and “useless waste or rejected matter.” Id. at 1028. “Garbage”

includes “food waste, refuse, unwanted or useless material.” Id. at 505. “Waste” is

defined as including items discarded as worthless or of no use. Id. at 1331. Finally,
                                                                                         -13-


“refuse” is defined as trash, garbage, or a worthless or useless part of something. Id. at

991.

       {¶ 27} In our view, the tree limbs and stumps discarded by Stewart on property he

did not own or have a right to use fell under the ordinary definitions of trash, rubbish,

garbage, waste and refuse, all of which are included in the statutory definition of litter.

Rather than following the rules of statutory construction, the trial court utilized its own

understanding of litter in reaching its decision. This was error.

       {¶ 28} Accordingly, the City’s sole assignment of error is sustained.



                                       III.   Conclusion

       {¶ 29} The trial court erred as a matter of law in its conclusion that the items

discarded by Stewart did not constitute litter as defined by R.C. 3767.32. We note,

however, that this legal conclusion has no effect on Stewart’s acquittal in this case.



                                     .............



HALL, J., concurs.

EPLEY, J., concurs in judgment only.



Copies sent to:

Amy B. Musto
Christie M. Bebo
Hon. Mia Wortham Spells